Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following Examiner’s Amendment is responsive to the Claims filed on 10/19/2021.   The following Examiner’s Amendment clarifies text changes and supersedes/replaces the Examiner’s Amendment in the office action mailed on 11/15/2021.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Yu Lu on 11/16/2021.

The application has been amended as follows: 

Amend claim 1: 
A Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-Cas complex, comprising:
(1)	an RNA guide sequence comprising a spacer sequence capable of hybridizing to a target RNA, and a direct repeat (DR) sequence 3’ to the spacer sequence; and,
(2)       a CRISPR-associated protein (Cas) having: 
 a) the amino acid sequence of any one of SEQ ID Nos: 2-7[[,]]; 
 b) an amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7[[,]]; or 
c)  a functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7, wherein the functional fragment consists of an N-terminal and/or a C-terminal deletion and is at least 50% identical to any one of SEQ ID Nos: 2-7[[;]] ,
wherein 
a) the amino acid sequence of any one of SEQ ID Nos: 2-7; 
 b) the amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7; and 
c)  the functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7,
are capable of (i) binding to the RNA guide sequence and (ii) targeting the target RNA,
with the proviso that the spacer sequence is not 100% complementary to a naturally-occurring bacteriophage nucleic acid when the complex comprises the Cas amino acid sequence of any one of SEQ ID Nos: 2-7.

Amend claim 17:
The CRISPR-Cas complex of claim 16, wherein the adenosine deaminase is adenosine deaminase acting on RNA 2 (ADAR2) and wherein the ADAR2 has an E488Q/T375G double mutation or is ADAR2DD.


Rewrite claim 20 as follows:
The CRISPR-Cas complex of claim 1, wherein 
a) the amino acid sequence of any one of SEQ ID Nos: 2-7; 
 b) the amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7; or 
c)  the functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7
is fused to a nuclear localization signal (NLS) sequence or a nuclear export signal (NES).

Rewrite claim 25 as follows: 
A fusion protein, comprising 
a CRISPR-associated protein (Cas) having: 
 a) the amino acid sequence of any one of SEQ ID Nos: 2-7; 
 b) an amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7; or 
c)  a functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7, wherein the functional fragment consists of an N-terminal and/or a C-terminal deletion and is at least 50% identical to any one of SEQ ID Nos: 2-7, wherein the functional fragment is capable of (i) binding to an RNA guide sequence and (ii) targeting a target RNA,
and 
(2) a heterologous functional domain. 
Amend claim 26: The fusion protein of claim 25, wherein the heterologous functional domain comprises: a nuclear localization signal (NLS), a reporter protein, [[or]] a detection label, a localization signal, a protein targeting moiety, a DNA binding domain, an epitope tag, a transcription activation domain, a transcription inhibition domain, a nuclease, a deamination domain, a methylase, a demethylase, a transcription release factor, an HBAC, a polypeptide having ssRNA cleavage activity, a polypeptide having dsRNA cleavage activity, a polypeptide having ssDNA cleavage activity, a polypeptide having dsDNA cleavage activity, a DNA ligase, or an RNA ligase, or any combination thereof.

Rewrite claim 48: 
A method of modifying  a target RNA, the method comprising contacting the target RNA with the CRISPR-Cas complex of claim 1, wherein the spacer sequence is complementary to at least 15 nucleotides of the target RNA; wherein 
 a) the amino acid sequence of any one of SEQ ID Nos: 2-7; 
 b) the amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7; or 
 c) the functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7
associates with the RNA guide sequence to form the complex; wherein the complex binds to the target RNA; and wherein upon binding of the complex to the target RNA, 
a) the amino acid sequence of any one of SEQ ID Nos: 2-7; 

c)  the functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7
modifies the target RNA.

Rewrite claim 66:     
An isolated eukaryotic cell comprising a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-Cas complex, comprising:
(1)	an RNA guide sequence comprising a spacer sequence capable of hybridizing to a target RNA, and a direct repeat (DR) sequence 3’ to the spacer sequence; and,
a CRISPR-associated protein (Cas) having: 
 a)  the amino acid sequence of any one of SEQ ID Nos: 2-7;
 b)  an amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7; or 
 c)  a functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7, wherein the functional fragment consists of an N-terminal and/or a C-terminal deletion and is at least 50% identical to any one of SEQ ID Nos: 2-7,
wherein 
a) the amino acid sequence of any one of SEQ ID Nos: 2-7; 
 b) the amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7; and 

are capable of (i) binding to the RNA guide sequence and (ii) targeting the target RNA.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a CRISPR-Cas complex, comprising:
(1)   an RNA guide sequence comprising a spacer sequence capable of hybridizing to a target RNA, and a direct repeat (DR) sequence 3’ to the spacer sequence; and,
(2)       a CRISPR-associated protein (Cas) having: 
 a) the amino acid sequence of any one of SEQ ID Nos: 2-7; 
 b) an amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7; or 
c)  a functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7, wherein the functional fragment consists of an N-terminal and/or a C-terminal deletion and is at least 50% identical to any one of SEQ ID Nos: 2-7,
wherein the amino acid sequence of any one of SEQ ID Nos: 2-7, the amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEO 1D NOs: 2-7, and the functional fragment are capable of (i) binding to the RNA guide sequence and (ii) targeting the target RNA with the proviso that the spacer sequence is 
Further, the prior art does not teach or fairly suggest a fusion protein, comprising 
a CRISPR-associated protein (Cas) having: 
 a) the amino acid sequence of any one of SEQ ID Nos: 2-7; 
 b) an amino acid sequence at least about 90% identical to the amino acid sequence of any one of SEQ ID Nos: 2-7; or 
c)  a functional fragment of the amino acid sequence of any one of SEQ ID Nos: 2-7, wherein the functional fragment consists of an N-terminal and/or a C-terminal deletion and is at least 50% identical to any one of SEQ ID Nos: 2-7, wherein the functional fragment is capable of (i) binding to an RNA guide sequence and (ii) targeting a target RNA, and 
(2) a heterologous functional domain. 
The closest art is the inventors’ own work entitled “Novel miniature CRISPR–Cas13 systems from uncultivated microbes effective in degrading SARS-CoV-2 sequences and influenza viruses” (Research Square) published on May 21, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-26, 48, 50, 51, and 66 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658